IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SAMUEL HAIDY,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4964

MARTIN COUNTY SHERIFF'S
OFFICE/NORTH AMERICAN
RISK SERVICES, INC.,

      Appellees.

_____________________________/

Opinion filed August 1, 2017.

An appeal from an order of Judge of Compensation Claims.
Ralph J. Humphries, Judge.

Date of Accident: June 11, 2014.

Kimberly A. Hill of Kimberly A. Hill, P. L., Fort Lauderdale, for Appellant.

Rex A. Hurley and William H. Rogner of Hurley, Rogner, Miller, Cox & Waranch,
Winter Park, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, ROBERTS, and BILBREY, JJ., CONCUR.